CREATIVE APP SOLUTIONS, INC.

 

 

 

WRITTEN CONSENT TO ACTION WITHOUT MEETING OF THE BOARD OF DIRECTORS

OF

 

CREATIVE APP SOLUTIONS, INC.

 

A Nevada Corporation Dated: August 26, 2013

The undersigned, being all the Directors of CREATIVE APP SOLUTIONS, INC., a
Nevada Corporation, hereby execute this written consent to action, as provided
by Section 78.315 of the Nevada Revised Statutes and in lieu of a formal
meeting. The undersigned hereby waive, pursuant to Section 78.375 of the Nevada
Revised Statutes and Article III , Section 14 of the By laws, all requirements
of notice, including notice of purpose, whether contained in the Nevada
Constitution , Nevada Revised Statutes or the By-laws of this Corporation , and
do hereby adopt the following resolutions:

WHEREAS, on August 26, 201 3, Mr. Ryan Faught submitted his letter of
resignation as President, CEO and Director to the Company; and

 

WHEREAS, on August 26, 201 3, Mr. Matthew Lane submitted his letter of
resignation as Secretary of the Company; be it

 

RESOLVED , the Board of Directors (the "Board") of Creative App Solutions, Inc.,
accepts the resignation of Mr. Ryan Faught as President , CEO and Director of
the Company, effective immediately; and be it

 

FURTHER RESOLVED, the Board accepts the resignation of Mr. Matthew Lane as
Secretary and Treasurer of the Company, effective immediately; and be it

 

FURTHER RESOLVED, that the Board of Directors appoint Mr. Darin Pastor to the
position of Chief Executive Officer ("CEO"), Secretary, Treasurer, and Chairman
of the Board of the Company; and be it

 

FURTHER RESOLVED, that the Board of Directors appoint Mr. George Schneider to
the positions of President Chief Investment Officer ("CIO"), and a Director of
the Company; and be it

 

AUTHORIZATION OF CORPORATE ACTION

 

 

 

Creative App Solutions, Inc. - Resignation of Faught & Lane   August 26, 2013
Page 1 of 2

 

 

 

RESOLVED THAT each officer of the Corporation is hereby authorized and directed
to do and perform , or cause to be done and performed , al l such acts, deeds
and things and to make, execute and deliver, or cause to be made, executed and
delivered, all such agreements, undertakings , documents, instruments or
certificates in the name and on behalf of the Corporation or otherwise as each
such officer may deem necessary or appropriate to effectuate or carry out fully
the purpose and intent of the foregoing resolutions and any of the transactions
contemplated thereby.

 

All actions heretofore taken by any director or officer of the Corporation in
connection with any matter referred to in the foregoing resolutions are hereby
approved, ratified and confirmed in all respects .

 

The secretary and any assistant secretary of the Corporation or any other
officer of the Corporation , is hereby authorized to certify and deliver, to any
person to whom such certification and delivery may be deemed necessary or
appropriate in the opinion of such officer, a true copy of the foregoing
resolutions .

 

APPROVAL

 

Dated: August 26, 2013

 

 

 

/s/ Darin Pastor

Darin Pastor, Chairman

 

 

 

/s/ George Schneider 

George Schneider, Director

 





IN WITNESS WHEREOF: /s/ Darin Pastor   Darin Pastor, Secretary              

 

 

 

The following is appended hereto:

 

•Resignation Letter of Ryan Faught - dated August 26, 2013

•Resignation Letter of Matthew Lane - dated August 26, 201 3

 

 

Creative App Solutions, Inc. - Resignation of Faught & Lane   August 26, 2013
Page 2 of 2



 



 

 

 

AGREEMENT

 

This Agreement ("Agreement") is made by and between Matthew Lane ("Employee")
and Creative App Solutions, Inc., a Nevada corporation (the "Company)
(hereinafter collectively "the parties").

 

WHEREAS, Employee is employed by the Company as Secretary and Treasurer; and

 

WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to terminate his services as an officer and employee of
the Company effective August 26, 2013 and to resign as Secretary of the Company
effective August 26, 2013; and

 

WHEREAS, the parties wish to define the terms and conditions of Employee's
resignation and separation from employment with the Company;

 

Now, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:

 

1. Retirement. Employee agrees to terminate his employment with the Company
effective August 26, 2013 ("Termination Date"). On the Termination Date,
Employee's employment with the Company and all further compensation,
remuneration and eligibility of Employee under Company benefit plans shall
terminate, except as otherwise provided in this Agreement or by applicable law.

 

2. Resignations. Employee hereby resigns as an officer of the company, effective
August 26, 2013.

 

3. Termination of Employment Agreement and Cancellation of Matthew Lane shares.

 

(a)Employee hereby tenders to Company all 20,000 outstanding shares of common
stock held by Employee in Company,

 

(b)The Employment by and between the Employee and the Company shall terminate
effective August 26, 2013.

 

4. Cooperation, Non-Disparagement, and Indemnity. Neither the Employee nor the
officers of the Company shall state or otherwise publish anything about the
other party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in its/his market and community at
large, except as required by law. Employee shall fully cooperate with the
Company in defense of legal claims asserted against the Company, and other
matters, which require the Employee's testimony or input regarding knowledge
gained during the course of his employment. The Company agrees to reimburse
Employee for reasonable costs and expenses incurred as a result thereof.
Employee agrees that he will not speak or communicate with any party or
representative of any party, who is known to Employee to be either adverse to
the Company in litigation or administrative proceedings or to have threatened to
commence litigation legal action, unless given express permission to do so by
the Company, or is otherwise compelled by law to do so, and then only after
advance notice to the Company. Additionally, for a period of one year following
the Termination Date, Employee agrees to be bound by and follow the same
standards and duty of loyalty to the Company as are required of the Company's
employees and officers, except that Employee may engage in other employment and
related activities. The Company agrees to indemnify Employee for liabilities and
costs incurred by Employee by reason of his employment with the Company, on the
same basis as it does in similar circumstances with other employees and
officers.

-1-

 




5. Release of All Claims.

 

(a) Release of Company by Employee. In consideration of the receipt of the sums
and covenants stated herein, Employee does hereby, on behalf of himself, his
heirs, administrators, executors, agents, and assigns, forever release, requite,
and discharge the Company and its agents, parents, subsidiaries, affiliates,
divisions, officers, directors, employees, predecessors, successors, and assigns
("Released Parties"), from any and all charges, claims, demands, judgments,
actions causes of action, damages, expenses, costs, attorney's fees, and
liabilities of any kind whatsoever, whether known or unknown, vested or
contingent, in law, equity or otherwise, which Employee has ever had, now has,
or may hereafter have against said Released Parties for or on account of any
matter, cause or thing whatsoever which has occurred prior to the date of this
signing this Agreement. This release of claims includes, without limitation of
the generality of the foregoing, any and all claims which are related to
Employee's employment with the Company and his retirement from his officer
position and his employment on August 26, 2013; and may and all rights which
Employee has or may have had under the following laws: Title VII of the Civil
Rights Act of 1964, as amended by the Equal Employment Opportunity Act of 1972,
the Civil Rights Act of 1991; the Employee Retirement income Security Act, 29
U.S.C Section. 1001 et seq.; the Americans With Disabilities Act; the Age
Discrimination in Employment Act, as amended; and all other federal, state, and
local statutes, regulations or public policies, as well as the laws of contract,
torts, and all other subjects; provided, however, that nothing herein shall be
deemed to affect any rights of Employee under this Agreement or to restricted
shares; and provided further that nothing herein shall be deemed to affect any
rights of Employee to indemnity for liabilities incurred for acts taken in good
faith in the course and scope of employment with the Company which acts are
otherwise covered under the terms and conditions of Directors and Officers
liability insurance maintained by Company during the employment of Employee.

 

(b) Release of Employee by Company. The Company does hereby, on behalf of itself
and its agents, parents, subsidiaries, affiliates, divisions, officers,
directors, employees, predecessors, successors and assigns, forever release,
requite, and discharge the Employee and his immediate family members, heirs,
administrators, executors, attorneys, agents and assigns, from any and all
charges, claims, demands, judgments, actions, causes of action, damages,
expenses, costs, attorneys' fees, and liabilities of any kind whatsoever,
whether known or unknown, vested or contingent, in law, equity or otherwise,
which the Company ever had, now has, or may hereafter have against Employee for
or on account of any matter, cause or thing whatsoever which has occurred prior
to the date of Employee's signing this Agreement; provided, however, that
nothing herein shall be deemed to release or affect any rights of the Company
pursuant to this Agreement.

 

6. Complete and Absolute Defense. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly knowingly waive their respective rights to assert any claims
against the other which are released hereunder, and covenant not to sue the
other party or Released Parties based upon any claims released hereunder. The
parties further represent and warrant that no changes, claims, or suits, of any
kind have been filed by either against the other as of the date of this
Agreement.

 

7. Non-Admission. It is understood that this Agreement is, among other things,
an accommodation of the desires of each party, and the above-mentioned payments
and covenants are not, and should not be construed as, an admission or
acknowledgment by either party of any liability whatsoever to the other party or
any other person or entity.



 

 

-2-

 




8. Knowing and Voluntary Execution. Each of the parties hereto further states
represents that he or it has carefully read the foregoing Agreement and knows
the contents thereof, and that he or it has executed the same as his or its own
free act and deed. Employee further acknowledges that he has been and is hereby
advised to consult with an attorney concerning this Agreement and that he had
adequate opportunity to seek the advice of legal counsel in connection with this
Agreement. Employee also acknowledges that he has had the opportunity to ask
questions about each and every provision of this Agreement and that he fully
understands the effect of the provisions contained herein upon his legal rights.

 

9. Executed Counterparts. This Agreement may be executed in one or more
counterparts, and any executed copy of this Agreement shall be valid and have
the same force and effect as the originally executed Agreement.

 

10. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada.

 

11. Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company.

 

12. Assignability. Employee's obligations and agreements under this Agreement
shall be binding on the Employee’s heirs, executors, legal representatives and
assigns and shall insure to the benefits of any successors and assigns of the
Company. The Company may assign this Agreement or any of its rights or
obligations arising hereunder to any party, as part of a sale of its assets or
other similar change of control.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in respect of the subject matter hereof, and this Agreement
supersedes all prior contemporaneous agreements between the parties hereto in
connections with the subject matter hereof.

 

14. Further Assurances. The parties mutually agree to execute and deliver such
additional documents as is reasonably necessary to give full force and effect to
this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

 

 

 

IN WITNESS WHEROF, the undersigned have executed this Agreement as of the 26th
day of August 2013.

 

EMPLOYEE:

 

 

/s/Matthew Lane

__________________________________

Matthew Lane

 

 

 

 

Company:

Creative App Solutions, Inc., a Nevada Corporation

 

 

 

By: /s/ Darin Pastor

Darin Pastor, CEO

 

 

 

 

 

 



 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-4-

 

 

AGREEMENT

 

This Agreement ("Agreement") is made by and between Ryan Faught ("Employee") and
Creative App Solutions, Inc., a Nevada corporation (the "Company) (hereinafter
collectively "the parties").

 

WHEREAS, Employee is employed by the Company as Secretary and Treasurer; and

 

WHEREAS, the parties acknowledge it is in their individual and mutual best
interests for Employee to terminate his services as an officer and employee of
the Company effective August 26, 2013 and to resign as Secretary of the Company
effective August 26, 2013; and

 

WHEREAS, the parties wish to define the terms and conditions of Employee's
resignation and separation from employment with the Company;

 

Now, THEREFORE, in exchange for and in consideration of the following mutual
covenants and promises, the undersigned parties, intending to be legally bound,
hereby agree as follows:

 

1. Retirement. Employee agrees to terminate his employment with the Company
effective August 26, 2013 ("Termination Date"). On the Termination Date,
Employee's employment with the Company and all further compensation,
remuneration and eligibility of Employee under Company benefit plans shall
terminate, except as otherwise provided in this Agreement or by applicable law.

 

2. Resignations. Employee hereby resigns as an officer of the company, effective
August 26, 2013.

 

3. Termination of Employment Agreement and Cancellation of Ryan Faught shares.

 

(a)Employee hereby tenders to Company all 4,000,000 outstanding shares of common
stock held by Employee in Company,

 

(b)The Employment by and between the Employee and the Company shall terminate
effective August 26, 2013.

 

4. Cooperation, Non-Disparagement, and Indemnity. Neither the Employee nor the
officers of the Company shall state or otherwise publish anything about the
other party which would adversely affect the reputation, image or business
relationships and goodwill of the other party in its/his market and community at
large, except as required by law. Employee shall fully cooperate with the
Company in defense of legal claims asserted against the Company, and other
matters, which require the Employee's testimony or input regarding knowledge
gained during the course of his employment. The Company agrees to reimburse
Employee for reasonable costs and expenses incurred as a result thereof.
Employee agrees that he will not speak or communicate with any party or
representative of any party, who is known to Employee to be either adverse to
the Company in litigation or administrative proceedings or to have threatened to
commence litigation legal action, unless given express permission to do so by
the Company, or is otherwise compelled by law to do so, and then only after
advance notice to the Company. Additionally, for a period of one year following
the Termination Date, Employee agrees to be bound by and follow the same
standards and duty of loyalty to the Company as are required of the Company's
employees and officers, except that Employee may engage in other employment and
related activities. The Company agrees to indemnify Employee for liabilities and
costs incurred by Employee by reason of his employment with the Company, on the
same basis as it does in similar circumstances with other employees and
officers.

-1-

 




5. Release of All Claims.

 

(a) Release of Company by Employee. In consideration of the receipt of the sums
and covenants stated herein, Employee does hereby, on behalf of himself, his
heirs, administrators, executors, agents, and assigns, forever release, requite,
and discharge the Company and its agents, parents, subsidiaries, affiliates,
divisions, officers, directors, employees, predecessors, successors, and assigns
("Released Parties"), from any and all charges, claims, demands, judgments,
actions causes of action, damages, expenses, costs, attorney's fees, and
liabilities of any kind whatsoever, whether known or unknown, vested or
contingent, in law, equity or otherwise, which Employee has ever had, now has,
or may hereafter have against said Released Parties for or on account of any
matter, cause or thing whatsoever which has occurred prior to the date of this
signing this Agreement. This release of claims includes, without limitation of
the generality of the foregoing, any and all claims which are related to
Employee's employment with the Company and his retirement from his officer
position and his employment on August 26, 2013; and may and all rights which
Employee has or may have had under the following laws: Title VII of the Civil
Rights Act of 1964, as amended by the Equal Employment Opportunity Act of 1972,
the Civil Rights Act of 1991; the Employee Retirement income Security Act, 29
U.S.C Section. 1001 et seq.; the Americans With Disabilities Act; the Age
Discrimination in Employment Act, as amended; and all other federal, state, and
local statutes, regulations or public policies, as well as the laws of contract,
torts, and all other subjects; provided, however, that nothing herein shall be
deemed to affect any rights of Employee under this Agreement or to restricted
shares; and provided further that nothing herein shall be deemed to affect any
rights of Employee to indemnity for liabilities incurred for acts taken in good
faith in the course and scope of employment with the Company which acts are
otherwise covered under the terms and conditions of Directors and Officers
liability insurance maintained by Company during the employment of Employee.

 

(b) Release of Employee by Company. The Company does hereby, on behalf of itself
and its agents, parents, subsidiaries, affiliates, divisions, officers,
directors, employees, predecessors, successors and assigns, forever release,
requite, and discharge the Employee and his immediate family members, heirs,
administrators, executors, attorneys, agents and assigns, from any and all
charges, claims, demands, judgments, actions, causes of action, damages,
expenses, costs, attorneys' fees, and liabilities of any kind whatsoever,
whether known or unknown, vested or contingent, in law, equity or otherwise,
which the Company ever had, now has, or may hereafter have against Employee for
or on account of any matter, cause or thing whatsoever which has occurred prior
to the date of Employee's signing this Agreement; provided, however, that
nothing herein shall be deemed to release or affect any rights of the Company
pursuant to this Agreement.

 

6. Complete and Absolute Defense. This Agreement constitutes, among other
things, a full and complete release of any and all claims released by either
party, and it is the intention of the parties hereto that this Agreement is and
shall be a complete and absolute defense to anything released hereunder. The
parties expressly knowingly waive their respective rights to assert any claims
against the other which are released hereunder, and covenant not to sue the
other party or Released Parties based upon any claims released hereunder. The
parties further represent and warrant that no changes, claims, or suits, of any
kind have been filed by either against the other as of the date of this
Agreement.

 

7. Non-Admission. It is understood that this Agreement is, among other things,
an accommodation of the desires of each party, and the above-mentioned payments
and covenants are not, and should not be construed as, an admission or
acknowledgment by either party of any liability whatsoever to the other party or
any other person or entity.



 

 

-2-

 




8. Knowing and Voluntary Execution. Each of the parties hereto further states
represents that he or it has carefully read the foregoing Agreement and knows
the contents thereof, and that he or it has executed the same as his or its own
free act and deed. Employee further acknowledges that he has been and is hereby
advised to consult with an attorney concerning this Agreement and that he had
adequate opportunity to seek the advice of legal counsel in connection with this
Agreement. Employee also acknowledges that he has had the opportunity to ask
questions about each and every provision of this Agreement and that he fully
understands the effect of the provisions contained herein upon his legal rights.

 

9. Executed Counterparts. This Agreement may be executed in one or more
counterparts, and any executed copy of this Agreement shall be valid and have
the same force and effect as the originally executed Agreement.

 

10. Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of Nevada.

 

11. Modification. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in writing
and signed by the Employee and the Company.

 

12. Assignability. Employee's obligations and agreements under this Agreement
shall be binding on the Employee’s heirs, executors, legal representatives and
assigns and shall insure to the benefits of any successors and assigns of the
Company. The Company may assign this Agreement or any of its rights or
obligations arising hereunder to any party, as part of a sale of its assets or
other similar change of control.

 

13. Entire Agreement. This Agreement constitutes the entire agreement between
the parties hereto in respect of the subject matter hereof, and this Agreement
supersedes all prior contemporaneous agreements between the parties hereto in
connections with the subject matter hereof.

 

14. Further Assurances. The parties mutually agree to execute and deliver such
additional documents as is reasonably necessary to give full force and effect to
this Agreement.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

 

 

 

IN WITNESS WHEROF, the undersigned have executed this Agreement as of the 26th
day of August 2013.

 

EMPLOYEE:

 

 

/s/ Ryan Faught

__________________________________

Ryan Faught

 

 

 

 

Company:

Creative App Solutions, Inc., a Nevada Corporation

 

 

 

By: /s/ Darin Pastor

Darin Pastor, CEO

 

 

 

 

 

 

/

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

-4-

 